Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 1 of 21

Pro Se 2 (Rev. [2/16) Complaint and Request for Injunction

UNITED STATES DIST

for the

District of Connecticut

__ HARTFORD

ROSELYN NYARKO

 

Plaintiffts)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fil in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V=

EXPERIAN INFORMATION SOLUTIONS, INC

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nem Nee Ne ee ee ae ee ee ee ee Ne ee” eee” ee”

United States District Court

IStrict nf mn.

FILED AT

   

Division

Case No. SAI CA/ KaQ7- SRA

(to be filled in by the Clerk’s Office)

 

COMPLAINT AND REQUEST FOR INJUNCTION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

ROSELYNNYARKO
39 BUCKLAND ST #13223

 

 

MANCHESTER, HARTFORD COUNTY

 

CT 06042

 

8602689908

 

ROSELYN.NYARKO@GMAIL.COM

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if/known). Attach additional pages if needed.

Page | of 6
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 2 of 21

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

Name EXPERIAN INFORMATION SOLUTIONS, INC ee
Job or Title (if known)

Street Address P. O. BOX 2002 ;

City and County ALLEN, COLLIN

State and Zip Code TX, 75013

Telephone Number (888) 397-3742 7

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address
City and County
State and Zip Code
Telephone Number

 

E-mail Address (fknown)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

 

Page 2 of 6
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 3 of 21

Pro Se 2 (Rev. 12/16} Complaint and Request for Injunction

il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V |Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
15 USC 1681

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. Tf the plaintiff is a corporation
The plaintiff, (name) , 18 incorporated

under the laws of the State of (name)

and has its principal place of business in the State of (name)

(fmore than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of
(foreign nation)

Page 3 of 6
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 4 of 21

Pro Se 2 (Rev. 12/16) Comptaint and Request for Injunction

Til.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

oF The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?
1. At my abode at 39 Buckland St #13223 Manchester, CT 06042

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
March 22, 2021

 

Page 4 of 6
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 5 of 21

Pro Se 2 (Rev. {2/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

1. EXPERIAN INFORMATION SERVICES, INC ("EXPERIAN") has prepared a consumer report without
fairness, impartiality and respect to consumer's right to privacy. [See Exhibit 1]

2. EXPERIAN has not taken reasonable procedures to assure maximum possible accuracy of the
information he is reporting about the consumer. He is reporting five variations in consumer's name and
thirteen different addresses and two unrelated phone numbers. [See Exhibit 2]

3. EXPERIAN is reporting information solely as to the transactions or experiences between the
consumer and the person making the report. Consumer has been denied a mortgage as a result. [See
Exhibit 1]

4. EXPERIAN has furnished the consumer's report to person's who the consumer does not have an
account with under review nor for collection, and has not requested an extention of credit from. [See
Fyhihit21 =

 

Iv. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

1. By doing the acts described above in paragraph 1 EXPERIAN is in violation of 15 U.S.C. 1681(a)(4) by
preparing a consumer report without respect to consumer's right to privacy thereby entitling Plaintiff to recover
damages pursuant to 15 U.S.C 1681n and 16810.

2. By doing the acts described above in paragraph 2 EXPERIAN is in violation of 15 U.S.C. 1681e(b) for not
following reasonable procedures to assure maximum possible accuracy of the information concerning the
individual about whom the report relates thereby entitling Plaintiff to recover damages pursuant to 15 U.S.C
1681n and 16810.

3. By doing the acts described above in paragraph 3 EXPERIAN is in violation of 15 U.S.C. 1681a(d)(2)(A)(i) for
furnishing report containing information solely as to transactions or experiences between consumer and the
person making the report thereby entitling Plaintiff to recover damages pursuant to 15 U.S.C 1681n and 16810.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual] damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Plaintiff prays for judgment against EXPERIAN for the following:

1. That EXPERIAN is violating, has violated and causing Plaintiffs consumer rights to be violated.

2. That EXPERIAN is causing, has caused Plaintiff mental angiush and emotional distress.

3. To update to consumer report in accordance with instruction of the consumer in a manner which is fair and
equitable to her.

4. Awarding to Plaintiff damages, cost, expenses, compensatory damages, prejudgement interests, punitive
damages.

5. Awarding such other and further relief as the Court deems just and proper.

 

 

Page 5 of 6
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 6 of 21

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VIL

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 05/22/2021

 

Signature of Plaintiff

Printed Name of Plaintiff Rosin Nyarko

B. For Attorneys

 

 

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 7 of 21

AFFIDAVIT OF TRUTH

Notice to all, |, am that | am, the consumer in fact, natural person, executor,
administrator, holder in due course for any and all derivatives thereof for the
surname/given name NYARKO, ROSELYN A, and | have been appointed and accept being the
executor both public and private for all matters proceeding, and | hereby claim that | will d/b/a
NYARKO, ROSELYN A, and autograph as the agent, attorney in fact, so be it.

Whereas, | of age, of majority, give this herein notice to all, | make solemn oath to the one and
only most high of creation only, whoever that may be, declares under penalty of perjury of the
laws of the united States of America and | depose the following facts, so be it,

now present:

Fact, the Fair Credit Reporting Act (FCRA) is intended to secure my right to privacy and
my privacy has been breached so be it, and;

Fact, affiant is aware and has proof in the attachment labeled as Exhibit 1 that Experian
Information Solutions, Inc (Experian) is in violation of 15 USC 1681(a)(4) so be it, and;

Fact, affiant is aware and has proof in the attachment labeled as Exhibit 1 that Experian
is in violation of 15 USC 1681(b) so be it, and;

Fact, affiant is aware and has proof in the attachment labeled as Exhibit 2 that Experian
is in violation of 15 USC 1681e(b) so be it, and;

Fact, affiant is aware and has proof in the attachment labeled as Exhibit 3 that Experian is in
violation of 15 U.S.C 1681b(a) so be it, and;

Further Affiant sayeth naught

| swear to all information provided herein, | do so under penalty of perjury that the
information | so affirm is true, correct, accurate to the best of my ability and knowledge, so be it;

f
This is a copy o
what seems to be the
original documRe a

  
 
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 8 of 21

ft
On the date of —S / florch / 20.2] NYARKO, ROSELYN A, agent, d/b/a Roselyn A
Nyarko came before me today present as a flesh and blood living being (non entity/non debtor)
under oath to the most high of creation only and provided the facts listed herein.

Sworn to or affirmed by and subscribed before me on the 0} ) day 4, year 02

Ad

*Y

Roselyn A. Nyarko, Attorney-In-Fact

Notary Public

 

 

| AS eee

if NDA ELENA MACOVEN
ARY PUBLIC OF CONNECTICUT

My Commission Expires 11/30/2025

 

 

 

 

"Or peaypaist

This is a copy of
what seems to be the
original document {4d
made on

 
   
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 9 of 21

Send ALL Correspondence to:
ELENA MACOVEN
Notary Acceptor whose Business Address is:
35-31 TALCOTTVILLE ROAD
VERNON, CT 06066

Certified Mail#: 7020 0090 0000 7961 7860
FROM:
ROSELYN NYARKO

39 BUCKLAND ST #13223
MANCHESTER, CT 06042

DATE: March 22, 2021
TO:

EXPERIAN INFORMATION SOLUTIONS, INC.
475 ANTON BLVD.

COSTA MESA CA 92626
: Violati f Fair i i \ 1
et seq.

Report Prepared for: ROSELYN A NYARKO
Date Generated: February 1, 2021
Report Number: 1887-9238-11

| recently received a copy of my above-referenced credit report. You are in
violation of the Fair Credit Reporting Act (“FCRA’), 15 U.S.C. § 1681 et seq.,

1. The FCRA provides that. “Pursuant to 15 USC 1681(a)(4) There is a
need to insure that consumer reporting agencies exercise their grave
responsibilities with fairness, impartiality, and a respect for the
consumer’s right to privacy.
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 10 of 21

2. The FCRA provides that. “Pursuant to 15 USC 1681(b) Reasonable
procedures

It is the purpose of this subchapter to require that consumer reporting
agencies adopt reasonable procedures for meeting the needs of
commerce for consumer credit, personnel, insurance, and other
information in a manner which is fair and equitable to the consumer,
with regard to the confidentiality, accuracy, relevancy, and proper
utilization of such information in accordance with the requirements of
this subchapter.

Experian Information Solutions, Inc (Experian), has prepared a consumer
report without fairness, impartiality and respect to the undersigned
consumer's right to privacy. The consumer report has not been relevant nor
accurate, | have been denied a mortgage as a result. Therefore such
consumer reports are not fair nor equitable with regard to relevancy,
accuracy nor proper utilization in accordance with the requirements of this
subchapter. See Exhibit 1

3. The Fair Credit Reporting Act (FCRA) provides that. “Pursuant to 15
U.S.C 1681a(d) Consumer reports.- (2)Exclusions.—Except as provided
in paragraph (3), the term “consumer report” does not include—

(A) subject to section 1681s—3 of this title, any— (i) report containing
information solely as to transactions or experiences between the
consumer and the person making the report

4. The FCRA provides that. “Pursuant to 15 U.S.C 1681a(d) Consumer
reports.- (2)Exclusions.—Except as provided in paragraph (3), the term
“consumer report” does not include— (B) any authorization or approval of a
specific extension of credit directly or indirectly by the issuer of a credit card
or similar device ( Pursuant to 15 U.S.C 1602(l) "The term “credit card” means
any card, plate, coupon book or other credit device existing for the purpose
of obtaining money, property, labor, or services on credit. )

4. The FCRA provides that. “Pursuant to 15 USC 1681e(b) Accuracy of report
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 11 of 21

Whenever a consumer reporting agency prepares a consumer report it
shall follow reasonable procedures to assure maximum possible accuracy of
the information concerning the individual about whom the report relates.

Experian has not taken reasonable procedures to assure maximum
possible accuracy of the information he is reporting about the undersigned
consumer. He is reporting five different variations of consumer’s name and
thirteen different addresses and two unrelated phone numbers for the said
consumer. See Exhibit 2.

5. The FCRA provides that. “Pursuant to 15 U.S.C 1681b(a) In general
Subject to subsection (c), any consumer reporting agency may furnish
a consumer report under the following circumstances and no other: (3)
To a person which it has reason to believe— (A) intends to use the
information in connection with a credit transaction involving the
consumer on whom the information is to be furnished and involving
the extension of credit to, or review or collection of an account of, the
consumer

Experian has furnished the undersigned consumer's report to person’s who
the consumer has not requested to have an extension of credit from, an
account under collection nor review. See Exhibit 3

6. Furthermore, “Pursuant to 15 U.S.C 1681n; (a)In general
Any person who willfully fails to comply with any requirement imposed
under this subchapter with respect to any consumer is liable to that
consumer in an amount equal to the sum of—
(1) (A) any actual damages sustained by the consumer as a result of the
failure or damages of not less than $100 and not more than $1,000

7. Also, “Pursuant to 15 U.S.C 16810; (a) In general
Any person who is negligent in failing to comply with any requirement
imposed under this subchapter with respect to any consumer is liable to that
consumer in an amount equal to the sum of—

(1) any actual damages sustained by the consumer as a result of the
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 12 of 21

failure; and

(2) in the case of any successful action to enforce any liability under this
section, the costs of the action together with reasonable attorney’s
fees as determined by the court.

 

 
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 13 of 21

For the sake of judicial economy. | am willing to settle
this matter without any admitted liability. | offer full and
final settlement of this issue if you comply with the
following demands upon you:

(1) Update my consumer files in accordance to the
instructions provided below and send an updated copy
within 30 days of receiving this demand:

Correct Name ID#: 18516

Correct Address ID#: 0607109980

Correct Phone Number: (718) 450 5040
Notices: Delete

Delete all Inquiries except Cap ONE NA
Zero out balances of all credit card accounts

QRUDWN oo

(2) pay the attached invoice for each violation of my
consumer rights under the FCRA by check to the Notary
Acceptor above within 30 days of receiving this demand.

Please be advised that | am prepared to litigate this matter if
you do not comply with these demands. Upon timely receipt
of payment. This letter shall be a general release of all claims
herein.

 

Ros@¢lyn A Nyarko
Social Security Number: 883-480-7618
Date of Birth: January 02, 1992
SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON OELIVERY

 

 

= Complete items 1, 2, and 3. A. Signature a
@ Print your name and address on the reverse gen
so that we can return the card to you. * 5 EX Nee Mt = = besreesee
& Attach this card to the back of the mallpiece, . BS y (Pinte Name, 5 Date of Delivery
or on the front if space permits. a 3 24.2\

 

 

1. Article Addressed to: +—- D. Is delivery address different from item 17 Cl Yes
“Ex LE “Riss 1 INF CR If YES, enter delivery address below: [J No
WAI EM SCLUsens, ING

AES ANTON, BLVD
Cotte MESA, CA F2b46

 

 

 

 

 

 

 

3. Service Type O Priority Mall Express®
O Adult Signature O Registered Mall™
QUOTA OAT TTA |e eotensomey Sopot roses
5 Certified Mal Reeticted Delivery a Retum Receipt for ;
9590 9402 5402 9189 4993 36 C Gened Ma Rest “fecha
2. Article Number (Transfer from service label) g eee” Besricted Balvetys Bertie een ;
7020 OO50 OOOO 74561 7460 Eee Rineened Detvory ——
: PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt:

 

i i

 

 

 

i Complete items 1, 2, and 3. A. Signature
@ Print your name and address on the reverse x C1 Agent
so that we can return the card to you. Cl Addressee
@ Attach this card to the back of the mailpiece, B. Recelved by (Printed Name) ©. Date of Delivery
or on the front if space permits.
1. Article Addressed to: Ex Poe ! a n { D. Is delivery address different from item 17 [1 Yes

lf YES, enter delivery address below: [[] No

INFow yy
IY NET ond SOLUTE (Ons

LO. BOX 2ROOA
ALLEN, Tx F5O13

3. Sarvice Type Q Priority Mall Express®
EERIE UUM TONUOOT AN AIT Sse st tS.
A Adult Signature Restricted Delivery Oo Bopletered Mail Restricted |

 

 

 

 

 

 

9590 9402 5402 9189 4976 77 Cl Certited Mall Restcted Dellvery _C] Return celpt for
O Collect an Delivery Merchandise
2__Article Number (Transfer fram service label) © Collect A Delivery Restricted Dellvery O Sone eine
7020 0090 o000 7461 7877 fll Resticted Detvory Restricted Delivery
: PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Recelpt :

 

i

|
i

 

 

mt Complete items 1, 2, and 3. A. Signature . som

@ Print your name and address on the reverse X CI adeiossoe
so that we can return the card to you.

™ Attach this card to the back of the malipleca, B. RéGelved by (Printed on MaRS oat
or on the front if space permits. Main, fan, ~

1. Article Addressed to: D. Is delivery address different from item'1? C1 Yes

i = aie her if YES, enter delivery address below: =] N
TAPER AN INFOUPATION SLL er delivery address below: | [] No

TONS, INC
SSO AA cr - PAUL CT
SALLAS. TX ZO2ZoO)

 

 

 

 

 

3, Service Type O Priority Mall Express
Ci Adutt Signature Cl Registered Mail™
QURAN LUAU LVNNITL AN MNT) coamey Bt
oO Mall R C Retum Racelpt for
9590 9402 5402 9189 4993 50 Cl Curtiiod Mall pera Delivery 5 Rang —
re Contirma
2. Article Number (Transfer from service label) a Coe al Delivery Restricted Delivery ee enature Confirmation
7020 oof0 oo00 7461 7453 Met Retcad Dabo Restricted Dellvery
ei)

 

, PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt:
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 15 of 21
ExtH1BIi B

Notice of Default / Opportunity to Cure

From:
Roselyn Nyarko
39 Buckland St #13223
Manchester, CT 06042
To:

EXPERIAN INFORMATION SOLUTIONS, INC.
P.O. BOX 2002 :
ALLEN, TX 75013

Date: April 19, 2021

. ° . * ®
.

et seq.

On or about March 22, 2021, the undersigned consumer submitted ALLEGED
VIOLATIONS OF THE FAIR CREDIT REPORTING ACT, AFFIDAVIT OF TRUTH UNDER
PENALTY OF PERJURY and PROOF OF ALLEGATIONS to EXPERIAN INFORMATION
SOLUTIONS hereinafter “Respondent” with specific instructions to perform or rebut the
allegation placed upon him. These presentments were sent by USPS Certified Mai#t 7020 0090
0000 7961 7877. Respondent received these instruments on March 29, 2021.

As the Respondent, you are now in default, and you are in agreement and have stipulated
to the terms of the undersigned’s dated presentment through your dishonor. You have the right to
cure this fault and perform according to said terms within the ten (10) days from the receipt of
this Notice of Default.

Should you fail to cure your fault, I will establish an Affidavit of Default and Consent
Judgement solidifying your agreement and failure to contest acceptance. Thank you for your
prompt attention to this matter.

Rosely } yi
Authorized Representative,
Attorney-in-Fact.
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 16 of 21

 

 

=
i
SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

 

im Complete Items 1, 2, and 3. A, Signature
@ Print your name and address on the reverse xX 1 Agent
go that we can return the card to you. C Addressee _-
® Attach this card to the back of the malipiece, B. Received by (Printed Name) C. Date of Delivery
or on the front If space permits. '

 

 

1, Anicle Addressed 1S Ex PEAZ) Ar IN Fotyy-
ATIOW Strut ion, INC
FO. fox 2002.

ALLEN, Tx FS018

FAQ TT

9590 9402 5402 9189 4992 82
—9_Articla Number (Transfer from service label) I
7020 OO090 O000 7941 8o0D3

, PS Form 3811 , July 2015 PSN 7630-02-000-9053

 

 

 

 

 

 

 

 

   

SENDER: COMPLETE THIS SECTION

   
    
 
   

   

 

@ Compiete items 1, 2, and 3. A. Signature

@ Print your name and address on the reverse xX =>
so that we can retum the card to you. = s (

& Attach this card to the back of the malipiece, eee Peper rey C. Date of Delivery |
or on the front If space permits, re agwel|

 

 

7. Article Addressed to: . fa delivery address different 1? O
c AT CAPER An INF — IVES. over delivery address below GNo
Sp LOW SOLUTION, INC

 

 

 

 

 

 

St FAUL CT
DUAL TX 7S ao 3. Service Type 1 Priority Mail Express® |
WUTC ATT TNTT |e caer 2 pris
9590 9402 5829 0034 3952 19 DD Certified Mall Restricted Delivery C1 Retum Recelpt for |
___ BO Ailicie Number (ransfer from service abe) = Fy Collect on Delvery Restcted Delivery £2 Signature Confimation™
7020 D090 OOOO 7461 7990  megilelRewetedDemey "etd ah
y | PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Retum Receipt

 

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the malipiece,
or on the front If space permits, ee

1. Aricle Addressed 0 EXPERIAN 1

at

ATM Sorumonis, INC
YES Ant onl BLVD)
OSA MESP, CA 926 he

UOMO QAR AA A

 

 

 

 

D. {s delivery address different from item 17 C1 Yes
If YES, enter delivery address below:  ([] No

  

 
Case $:21-groogrg BRYQ DpTHMent Filed 06/17/21 Page 17 of 21

NOTICE OF ACTION TAKEN

Applicant’s Name: Roselyn Nyarko
Applicant’s Address: 39 Buckland St Apt 1323 Manchester, CT, 06042

Description of Account, Transaction, or Requested Credit: FarmersHomeAdministration Home Loan Application
Description of Actlon Taken: Unable to proceed
Date: 01/06/2021

Part |~ PRINCIPAL REASON(S) FOR CREDIT DENIAL, TERMINATION, OR OTHER ACTION TAKEN CONCERNING CREDIT

 

 

 

 

 

[ ] - Credit Application Incomplete [ ] - Delinquent past or present credit obligations with { ] - Inadequate Assets
[x] - Excessive obligations in relation to others ['] - No credit file
income [ ]- Public records [ ] - Inadequate collateral
[x] - Temporary or irregular employment [ ]- Unacceptable payment on previous mortgage [ ]- Inadequate appraisal
[ ] - Insufficient number of credit references | [ ]- Doesn't meet occupancy requirements { ]- Inadequate credit score
[ ] - Bankruptcy [ ] - Other:

|[ ] - Unable to verify employment. ——— _ ee

 

Part lL— DISCLOSURE OF USE OF INFORMATION OBTAINED FROM AN OUTSIDE SOURCE.
[x] - Our credit decision was based in whole or in part on information obtained in a report from the consumer reporting agency listed below. You
have a right under the Fair Credit Reporting Act to know the information contained in your credit file at the consumer reporting agency. The
reporting agency played no part in our decision and is unable to supply specific reasons why we have denied credit to you. You also have a right
to a free copy of your report from the reporting agency, if you request it no later than 60 days after you receive this notice. In addition, if you find
that any information contained in the report you receive is inaccurate or incomplete, you have the right to dispute the matter with the reporting
agency.

 

 

Name: Equifax Mortgage Services
Address: 4300 Westown Parkway Suite 200 / West Des Moines, IA 50266
[Toll-free] Telephone number: (800) 925-7461

[x] - We also obtained your credit score from this consumer reporting agency and used it in making our credit decision, Your credit score is a
number that reflects the information in your consumer report. Your credit score can change, depending on how the information in your consumer
report changes. If you have any questions regarding your credit score, you should contact the agency listed below.

Name: Experian

Address: P.O. Box 2002 / Allen, TX, 75013

[Toll-free] Telephone number: (888) 397-3742

Your credit score: 0733 Date credit pulled: 12/28/2020

Scores can range from a low of 309 to a high of 839.

Key factors that adversely affected your credit score as reported by the credit reporting agency:
RATIO OF BALANCE TO LIMIT ON BANK REVOLVING OR OTHER REV ACCTS TOO HIGH
LENGTH OF TIME ACCTS HAVE BEEN ESTABLISHED
TOO MANY ACCOUNTS WITH BALANCES
TOO MANY INQUIRIES LAST 12 MONTHS

[ ] - Our credit decision was based in whole or in part on information obtained from an affiliate or from an outside source other than a consumer
reporting agency. Under the Fair Credit Reporting Act, you have the right to make a written request, no later than 60 days after you receive this
notice, for disclosure of the nature of this information.

 

If you have any questions regarding this notice, you should contact:

Neighbors Bank Notice Sent: 01/06/2021

1801 Westfall Drive Suite 105 Date of Denial: 01/06/2021

Columbia, MO 65202 By: Amy Taylor NMLS # 2076074

800-220-0600 Loan Officer: Amy Taylor NMLS # 2076074

NMLS #: 491986 Loan Number #: 960020103416147
NOTICE

The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding contract); because alll or part of the
applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right under the
Consumer Credit Protection Act. The federal agency that administers compliance with this law concerning this creditor is:

Consumer Financial Protection Bureau Federal Trade Commission
1700 G Street NW Equal Credit Opportunity
Washington DC, 20522 Washington, DC 20580

LENDEA

Nelghbors Bank (NMLS #491986)
www.nmisconsumeraccess.org

 
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21

2/1/2021

ExHBtT 2

At a Glance 6
Personal Information
5 Names 1

Accounts

3 Addresses

Annual Credit Report - Experian

0 Public Records

0 Employers

Page 18 of 21

Prepared For

ROSELYN A NYARKO

Personal & Confidential

Date Generated Feb 1, 2021

Report Number 1887-9238-11

9 Hard Inquiries

19 Other Records

This information is reported to us by you, your creditors and/or other sources. Each source may
report your information differently, which may result in variations of your name, address, Social
Security number, etc. This is used for identification purposes only and does not factor into your Credit

Score.

Names

ROSELYN A
NYARKO

Name ID #18516

ROSELYN
ANANG
NYARKO

Name ID #22347

https://usa.experian.com/acr/printReport?type=CDI

ROSELYN N
NYARKO

Name ID #12133

ROSELYN
NYARKO

Name ID #8233

ROSELYN
ANANG
NYARKO

Name ID #4934

1/33
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21

Addresses

39 BUCKLAND

ST APT1322-

3

MANCHESTER CT,
06042-7727

Address ID
#0607109980
Apartment
complex

@

3402 WRIGHT
AVE #3
BRONX NY,
10475-1566

Address ID
#0501892228
Single family

631
TALCOTTVILL
ERD

VERNON CT,
06066-2353

Address ID
#0843965570
Multifamily

2842 GRAND
CONCOURSE
BRONX NY,

10458-3112

Address ID
#0019651803
Multifamily

@

https://usa.experian.com/acr/printReport?type=CDI

Annual Credit Report - Experian

39 BUCKLAND

ST

MANCHESTER CT,
06042-7700

Address ID
#0918255969
Single family

@

3087 VILLA
AVE APT5SH
BRONX NY,

10468-1363

Address ID
#0788939351
Apartment
complex

@

290 OAK ST
SOUTH WINDSOR
CT, 06074-2342

@

Address ID
#0229080423
Single family

631
TALCOTTVILL
ERD APTP25
VERNON
ROCKVILLE CT,
06066-2386

Address ID
#0009007983
Apartment
complex

@

2842 GRAND
CONCOURSE
APT5SK
BRONX NY,
10458-3144

Address ID
#0019651935
Apartment
complex

@

3402 WRIGHT
AVE

BRONX NY,
10475-1566

Address ID
#0446438063
Single family

@

Page 19 of 21

292 OAK ST
SOUTH WINDSOR
CT, 06074-2342

@

Address ID
#0009065573
Single family

39 BUCKLAND

ST APT1322
MANCHESTER CT,
06042-7700

Address ID
#0900489565
Apartment
complex

@

3081 VILLA
AVE

BRONX NY,
10468-1336

Address ID
#0019899901
Multifamily

@

2/33
Case 3:21-cv-00827-SRU Document1 Filed 06/17/21 Page 20 of 21

2/1/2021 Annual Credit Report - Experian

Year of Birth

1992

Phone Numbers

(347) 784-3847 (718) 450-5040

Notices

The issue date of the Social Security number that you gave us when you contacted us is not verified
by the Social Security Administration.

Accounts

Includes credit cards, real estate loans and installment loans. This information is reported to the
credit bureaus from your creditors.

CAPITAL ONE

Account Info

Account Name CAPITAL ONE
Account Number 515676XXXXXXXXXX
Account Type Credit card
Responsibility Individual

Date Opened 01/08/2020

Status Open/Never late.
Status Updated Jan 2021

Balance $0

Balance Updated 01/22/2021

https://usa.experian.com/acr/printReport?type=CDI 3/33
Case EOE Ppa 1 Filed 06/17/21 Page 21 of 21

Annual Credit Report - Experian

2/1/2021

AMERICAN
EXPRESS

Inquired on
01/08/2021

PO BOX 31525
SALT LAKE
CITY UT, 84131

Unspecified. This
inquiry Is
scheduled to
continue on record
until Feb 2023.

BIRCHWOOD
CREDIT
SERVICE
Inquired on
01/23/2020

2617 WHITE
MOUNTAIN
HWY FL 2
NORTH
CONWAY NH,
03860

Real Estate on
behalf of
NORWICH
COMMERCIAL
MORTG. This
inquiry is
scheduled to
continue on record
until Feb 2022.

SPRINT
Inquired on
03/15/2019

JPMCB CARD
inquired on
01/06/2021

PO BOX 15077
WILMINGTON
DE, 19850

Credit card with 0
Months repayment
terms. This inquiry
is scheduled to
continue on record
until Feb 2023.

CAP ONE NA
Inquired on
01/08/2020

PO BOX 30281
SALT LAKE
CITY UT, 84130

Unspecified. This
inquiry is
scheduled to
continue on record
until Feb 2022.

https:/fusa.experian.com/acr/printReport?type=CDI

EQUIFAX
MORTGAGE
SERVICE
Inquired on
12/28/2020

4300
WESTOWN
PKWY STE 200
WEST DES
MOINES IA,
50266

Mortgage on
behalf of
NEIGHBORS
BANK. This inquiry
is scheduled to
continue on record
until Jan 2023.

BIRCHWOOD
CREDIT
SERVICE
inquired on
06/25/2019

2617 WHITE
MOUNTAIN
HWY FL 2
NORTH
CONWAY NH,
03860

Real Estate on
behalf of
NORWICH
COMMERCIAL
MORTG. This
inquiry is
scheduled to
continue on record
until Jul 2027.

RENTAL
PROPERTY
SOLUTION
Inquired on
06/29/2020

PO BOX 509124
SAN DIEGO CA,
92150

Rental on behalf of
ASPEN WOODS
MANCHESTER.
This inquiry is
scheduled to
continue on record
until Jul 2022.

BIRCHWOOD
CREDIT
SERVICE
Inquired on
06/24/2019

Real Estate on
behalf of VILLAGE
MORTGAGE. This
inquiry is
scheduled to
continue on record
until Jul 2021.

21/33
